Motions for re-argument denied. Motions to amend remittitur granted so that the decision herein shall read: Orders of the Appellate Division and Special Term reversed, without costs to either party, on the ground that the relator is entitled to have deducted from the value of its assets the cost of furnishing the periodicals to the subscribers who have paid in advance for the unexpired terms of their subscriptions. The proceeding is remitted to the Supreme Court for further action and respondents ordered to file return as required by the writ of certiorari. (See 207 N.Y. 771.)